UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 13, 2010 eMagin Corporation (Exact name of registrant as specified in its charter) Delaware 000-24757 56-1764501 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3006 Northup Way, Suite 103, Bellevue WA 98004 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (425)-284-5200 Copies to: Richard Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On May 13, 2010, eMagin Corporation (the “Company”) issued the press release annexed hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a)Financial Statements of Business Acquired. Not Applicable (b)Pro Forma Financial Information. Not Applicable (c)Shell Company Transactions. (d)Exhibits Exhibit Number Description Press Release dated May 13, 2010, issued by eMagin Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. eMagin Corporation Date: May 18, 2010 By: /s/ Paul Campbell Name: Paul Campbell Title: Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release dated May 13, 2010, issued by eMagin Corporation
